14‐4569‐pr 
Guillory v. Cuomo 
                                     
                           UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
 
                                      SUMMARY ORDER 
                                                                       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 29th day of September, two thousand fifteen. 
                     
PRESENT:  ROBERT D. SACK, 
                    DENNY CHIN, 
                    CHRISTOPHER F. DRONEY, 
                                         Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
PATRICK GUILLORY, 
                                                   Plaintiff‐Appellant, 
                                                                                               
                                         v.                                             14‐4569‐pr 
                                                                                         
ANDREW CUOMO, Governor of New York, 
ANTHONY ANNUCCI, DOCCS Commissioner, 
ALBERT PRACK, DOCCS SHU Director, KAREN 
BELLAMY, DOCCS IGP Director, MR. GONZALEZ, 
DOCCS Inspector General, GRAZIANO, LIVISTON, 
DOCCS Inspector General,                                                                 
                                                   Defendants‐Appellees. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                            Patrick Guillory, pro se, Dannemora, New 
                                                    York. 
                         
                        Appeal from the United States District Court for the Northern District of 

New York (DʹAgostino, J.). 

                       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

                        Plaintiff‐appellant Patrick Guillory, proceeding pro se, appeals from the 

judgment of the district court entered May 1, 2015 dismissing his amended complaint 

brought under 42 U.S.C. § 1983.1  Guillory alleges that the Governor of New York, 

Andrew Cuomo, and various high‐ranking corrections officials (collectively 

ʺdefendantsʺ) facilitated a widespread pattern of violence in New Yorkʹs prisons and 

improper implementation of a rehabilitative program called Aggression Replacement 

Training (ʺARTʺ).  By decision and order filed December 2, 2014, the district court sua 

sponte dismissed Guilloryʹs complaint for failure to state a claim upon which relief may 

be granted.  By decision and order filed May 1, 2015, the district court granted plaintiffʹs 

motion to convert its December order into a final judgment.  We assume the partiesʹ 

familiarity with the underlying facts, the procedural history, and the issues on appeal. 

                        We review de novo the district courtʹs sua sponte dismissal of a complaint.  

Giano v. Goord, 250 F.3d 146, 149‐50 (2d Cir. 2001).  A complaint must plead ʺenough 

facts to state a claim to relief that is plausible on its face,ʺ Bell Atl. Corp. v. Twombly, 550 
                                                 
            1The district court dismissed the action below before defendants were served with the 
summons and complaint.  Hence, they never appeared below, and they have not appeared in this appeal. 
                                                     ‐ 2 ‐ 
 
U.S. 544, 570 (2007), and ʺallow[] the court to draw the reasonable inference that the 

defendant is liable for the misconduct alleged,ʺ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).  

Although all allegations contained in the complaint are assumed to be true, this tenet is 

ʺinapplicable to legal conclusions.ʺ  Id.   

              Section 1983 establishes a cause of action for ʺthe deprivation of any 

rights, privileges, or immunities secured by the Constitution and laws.ʺ  42 U.S.C. 

§ 1983.  Supervisor liability under § 1983 requires some personal involvement or 

responsibility and ʺcan be shown in one or more of the following ways: (1) actual direct 

participation in the constitutional violation, (2) failure to remedy a wrong after being 

informed through a report or appeal, (3) creation of a policy or custom that sanctioned 

conduct amounting to a constitutional violation, or allowing such a policy or custom to 

continue, (4) grossly negligent supervision of subordinates who committed a violation, 

or (5) failure to act on information indicating that unconstitutional acts were occurring.ʺ  

Hernandez v. Keane, 341 F.3d 137, 145 (2d Cir. 2003). 

              First, the district court correctly dismissed Guilloryʹs claims against 

Annucci, Prack, Bellamy, Graziano, and Liviston, as Guillory has not plausibly alleged 

personal involvement of these individuals in the alleged violations.  We conclude that 

Guilloryʹs appeal as to these defendants is without merit substantially for the reasons 

articulated by the district court.  Guillory v. Cuomo, No. 14‐CV‐0971 (N.D.N.Y. Dec. 2, 

2014).   



                                               ‐ 3 ‐ 
 
              Second, the district court correctly dismissed Guilloryʹs claims against 

Cuomo.  While we have held that evidence that a prisoner sent a letter with a medical 

complaint to a prison official ʺmay create an issue of fact as to whether [the official] was 

deliberately indifferent to [the prisonerʹs] medical needs,ʺ Richardson v. Goord, 347 F.3d 

431, 435 (2d Cir. 2003); see also Grullon v. City of New Haven, 720 F.3d 133, 141 (2d Cir. 

2013) (concluding that at pleading stage, plaintiff is ʺentitled to have the court draw the 

reasonable inference ‐‐ if his . . . complaint contained factual allegations indicating that 

the Letter was sent to the [defendant] at an appropriate address and by appropriate 

means ‐‐ that the [defendant] in fact received the Letter, read it, and thereby became 

aware of the alleged conditions of which [the plaintiff] complainedʺ), here Guillory 

alleges only that he ʺwrote [Cuomo] several letters and affidavits explaining the 

beatings by staff upon [him].ʺ  Am. Compl. at 16.  He did not allege when and where 

the letters were sent, what they said, or how they were sent.  Accordingly, Guillory has 

not pleaded facts sufficient to ʺnudge[]ʺ his claims ʺacross the line from conceivable to 

plausible.ʺ  Twombly, 550 U.S. at 570.  Moreover, the district court provided Guillory 

with an opportunity to amend his complaint again, but Guillory declined to do so.  

              Third, the district court correctly dismissed Guilloryʹs specific allegations 

involving ART for failure to state a constitutional claim.  Assuming that Guillory was 

attempting to raise a due process claim, his allegations are insufficient because he does 

not have a protected liberty interest in participating in ART.  See Moody v. Daggett, 429 

U.S. 78, 88 n.9 (1976) (noting that eligibility for rehabilitative programs in federal 
                                             ‐ 4 ‐ 
 
prisons is not protected by the Due Process Clause); Lee v. Governor of N.Y., 87 F.3d 55, 

58 (2d Cir. 1996) (holding no liberty interest in participating in temporary release 

program). 

              Finally, we have considered all of Guilloryʹs remaining arguments and 

find them to be without merit.  Accordingly, we AFFIRM the judgment of the district 

court. 

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 




                                            ‐ 5 ‐